Green, J.
delivered the opinion of the court.
This is not the description of case which, by the act of 1809, ch. 126, sec. 9, may, by the consent of parties, be adjourned to the supréme court for decision. Those are agreed cases, cases where the facts are agreed to by the parties, and which are to be determined upon the facts so agreed. These may be adjourned by consent to this court. But of the other cases this court cannot acquire jurisdiction by consent. It will therefore be dismissed, and each party will pay half the costs of this court.
Suit dismissed.